USCA4 Appeal: 22-6643      Doc: 14        Filed: 12/19/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6643


        TRACEY TERRELL GRADY,

                            Plaintiff - Appellant,

                     v.

        D. ROGERS, f/k/a FNU Rogers, Captain at Union County Jail; J. DENNIS, f/k/a FNU
        Dennis, Lieutenant at Union County Jail; B. W. PURSER, f/k/a FNU Purser, Sergeant at
        Union County Jail, Individual Capacity; C. A. EUBANKS, f/k/a C. Eubanks, Officer at
        Union County Jail, Individual Capacity; D. BURNS, f/k/a FNU Burns, Officer at Union
        County Jail, Individual Capacity; K. MARTIN, f/k/a FNU Morton, Corporal at Union
        County Jail; H. W. YOUNTS, f/k/a FNU Younths; FNU HAMILTON, Officer at Union
        County Jail, Individual Capacity; J. PHILEMON, f/k/a FNU Philimon, Sergeant at Union
        County Jail, Individual Capacity; EDDIE CATHEY, Sheriff of Union County; MEGAN
        KIMBALL, Sergeant at Union County Jail, Individual Capacity; J. R. STRICKLAND,
        Officer at Union County Jail, Individual Capacity; Z. R. PANEK, Officer at Union County
        Jail, Individual Capacity; V. L. ADCOCK, Sergeant at Union County Jail, Individual
        Capacity; C. MCSHEEHAN, Officer at Union County Jail, Individual Capacity; A.
        KNOX, Officer at Union County Jail, Individual Capacity; FNU GROOMS, Officer at
        Union County Jail, Individual Capacity; D. RUCKER, Officer at Union County Jail,
        Individual Capacity; T. KNOTTS, Officer at Union County Jail, Individual Capacity; FNU
        KEZIAH, Officer at Union County Jail, Individual Capacity; D. ORLANDO, Officer at
        Union County Jail, Individual Capacity; C. T. KIKER, Officer at Union County Jail,
        Individual Capacity,

                            Defendants - Appellees,

                     and

        FNU HODGESON, Officer at Union County Jail; FNU BOITNOT, Sergeant at Union
        County Jail; FNU GREENLEY, Head Nurse at Union County Jail,

                            Defendants.
USCA4 Appeal: 22-6643      Doc: 14         Filed: 12/19/2022     Pg: 2 of 3




        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Martin K. Reidinger, Chief District Judge. (3:20-cv-00601-MR)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tracey Terrell Grady, Appellant Pro Se. Donald Brandon Christian, Monroe, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6643         Doc: 14      Filed: 12/19/2022      Pg: 3 of 3




        PER CURIAM:

               Tracey Terrell Grady, a North Carolina inmate, appeals the district court’s order

        dismissing without prejudice Grady’s 42 U.S.C. § 1983 civil rights action after the court

        exercised its discretion to revoke Grady’s authorization to proceed in forma pauperis (IFP).

        Upon review, we discern no abuse of discretion in the district court’s ruling. See Blakely v.

        Wards, 738 F.3d 607, 612 (4th Cir. 2013) (en banc) (observing this court’s agreement with

        the principle that lower courts have the “authority to deny IFP status to a prisoner who has

        abused the privilege” of proceeding IFP (internal quotation marks omitted)). Accordingly,

        we affirm the appealed-from order for the reasons stated by the district court. Grady v.

        Rogers, No. 3:20-cv-00601-MR (W.D.N.C. May 18, 2022). We deny Grady’s motion to

        stay this appeal and deny as moot Grady’s motion for additional time to supplement his

        informal brief. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     3